 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       PEDRO SANCHEZ,                                  No. 1:19-cv-00354-DAD-JDP
12                        Plaintiff,
                                                         ORDER ADOPTING FINDINGS AND
13             v.                                        RECOMMENDATIONS THAT PLAINTIFF
                                                         PROCEED ON COGNIZABLE CLAIM AND
14       ROY DEOCHOA, et al.,                            DISMISS NON-COGNIZABLE CLAIMS
15                        Defendants.
                                                        (Doc. No. 8)
16

17            Plaintiff Pedro Sanchez is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20            On July 16, the assigned magistrate judge issued findings and recommendations,

21   recommending that plaintiff be allowed to proceed on an excessive force claim against defendant

22   Deochoa.1 (Doc. No. 8.) The magistrate judge also recommended that the remainder of

23   plaintiff’s claims be dismissed without prejudice. (Id. at 2.) On July 19, 2019, plaintiff filed

24   notice of his willingness to proceed only on the claim for excessive force against Deochoa which

25   the magistrate judge had found to be cognizable. (Doc. No. 10.)

26   /////

27
     1
      The July 16 findings and recommendations incorrectly referred to defendant Deochoa’s name as
28
     “Deputy P. Boles.” This typographic error does not affect the substance of this order.
                                                     1
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and by proper

 4   analysis.

 5          Accordingly,

 6          1.      The findings and recommendations issued on July 16, 2019, (Doc. No. 8), are

 7                  adopted in full;

 8          2.      This action shall proceed on plaintiff’s excessive force claim against defendant

 9                  Deochoa;

10          3.      All other claims and defendants are dismissed without prejudice; and

11          4.      This matter is referred back to the assigned magistrate judge for further

12                  proceedings consistent with this order.

13   IT IS SO ORDERED.
14
        Dated:     September 9, 2019
15                                                     UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
